        Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
G.B.,

                 Plaintiff,           No. 19 -06093-JMG
v.

JADE NAILS HAIR SPA, a/k/ a JADE
HAIR & NAIL SALON, a/k/a JADE NAIL
SALON, a/k/a JADE NAILS AND SPA,
a/k/a JADE NAILS & MASSAGE SPA,
a/k/a JADE HAIR SALON, ALLEN NHIN,
LARKEN ASSOCIATES, A LIMITED
PARTNERSHIP, and JOHN AND JANE
DOES (A-Z), JOHN DOE
CORPORATIONS (A-Z), JOHN DOE
PARTNERSHIPS (A-Z), JOHN DOE
LIMITED LIABILITY COMPANIES (A-
Z) , JOHN DOE BUSINESS COMPANIES
(A-Z), JOHN DOE BUSINESS ENTITIES
(AZ), JOHN DOE SOLE
PROPRIETORSHIPS (AZ) , AND/OR
JOHN DOE JOINT VENTURES (AZ),

                  Defendants.

    DEFENDANT LARKEN ASSOCIATES, A LIMITED PARTNERSHIP’S
MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS PURSUANT
         TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)




Dated: June 4, 2020
                                          By: s/Adrian K. Cousens
                                          Adrian K. Cousens, Esq.
                                          33 S. Seventh Street
                                          Allentown, PA 18105-4060
                                          acousens@grossmcginley.com
                                          Phone: 610-820-5450
                                          Attorneys for Defendant, Larken Associates,
                                          A Limited Partnership
               Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 2 of 18




                                                            Table of Contents




I.      MATTER BEFORE THE COURT ..................................................................................... 3

II.           STATEMENT OF PROCEDURAL HISTORY ............................................................. 3

III.          STATEMENT OF FACTS AS ALLEGED IN PLAINTIFF’S COMPLAINT............ 3

IV.           LEGAL ARGUMENT ....................................................................................................... 6

     A. Standard for Rule 12(b)(6) Motion to Dismiss .................................................................... 6

     B. Plaintiff’s Claim Against Defendant Larken under 18 Pa.C.S.A. § 3051(a)(2)(i) Fails as a

     Matter of Law .............................................................................................................................. 7

        i.       Pennsylvania’s Human Trafficking Statute...................................................................... 7

        ii.      Plaintiff has not alleged facts that constitute human trafficking ...................................... 9

        iii.        The allegations against Larken fall within the Safe Harbor provision of the Human

        Trafficking Act ...................................................................................................................... 13

        iv.         Plaintiff does not allege that Larken participated in human trafficking ..................... 15

V.            CONCLUSION ................................................................................................................ 16




                                                                         i
           Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 3 of 18




                                                       Table of Authorities

Federal Cases
ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994) ............................................................ 6
Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) .............................................................................. 7
Bell Atlantic Corp., Inc. v. Twombly, 550 U.S. 544, 557 (2007) .................................................... 7
City of Pittsburgh v. West Penn Power Co., 147 F.3d 256, 263 (3d Cir. 1998) ............................. 6
Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993) ..................................................................... 6
Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) ........................................... 6
Port Auth. of N.Y. and N.J. v. Arcadian Corp., 189 F.3d 305, 312 (3d Cir. 1999)......................... 7
United States v. Union Corp., 194 F.R.D. 22, 2373 (E.D. Pa. 2000) ............................................. 7
State Cases
A.B. v. Marriott Int'l, Inc., No. CV 19-5770, 2020 WL 1939678 (E.D. Pa. Apr. 22, 2020) ... 9, 10,
  14, 16
State Statutes
18 Pa.C.S.A. 3001 ............................................................................................................... 8, 11, 12
18 Pa.C.S.A. 3011 ..................................................................................................................... 8, 15
18 Pa.C.S.A. 3012 ................................................................................................................... 12, 16
18 Pa.C.S.A. 3051 .................................................................................................................. passim
18 Pa.C.S.A. 3125 ......................................................................................................................... 11
18 Pa.C.S.A. 3126 ......................................................................................................................... 11
18 Pa.C.S.A.3012 ............................................................................................................................ 9
Federal Rules
F.R.C.P. 12(b)(6) .................................................................................................................... 3, 5, 6




                                                                      ii
            Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 4 of 18




            AND NOW comes Defendant, Larken Associates, A Limited Partnership, (hereinafter

“Defendant Larken”), by and through his counsel, Gross McGinley, LLP, and files the instant

Motion to Dismiss Plaintiff’s Complaint against Moving Defendant, pursuant to F.R.C.P. 12(b)(6)

as follows:

     I.            MATTER BEFORE THE COURT

     Moving Defendants’ Motion to Dismiss Plaintiff’s Complaint pursuant to F.R.C.P. 12(b)(6) in

that Plaintiff’s Complaint fails to state claims against Moving Defendant upon which relief may

be granted.

     II.           STATEMENT OF PROCEDURAL HISTORY

            On or about December 24, 2019, Plaintiff G.B., by and through her counsel, Joan A.

Feinstein, Esquire, filed a Complaint in the United States District Court for the Eastern District of

Pennsylvania, at Civil Docket Number 5:19-cv-06093-JMG. See ECF Number 1, 5:19-cv-06093-

JMG.

     III.          STATEMENT OF FACTS AS ALLEGED IN PLAINTIFF’S COMPLAINT

1.          Plaintiff’s Complaint names the following Defendants and several fictional Defendants:

Jade Nails Hair Spa, a/k/a Jade Hair & Nail Salon, a/k/a Jade Nail Salon, a/k/a Jade Nails and Spa,

a/k/a Jade Nails & Massage Spa, a/k/a Jade Hair Salon (collectively, hereinafter “Defendant, Jade

Spa”), Allen Nhin (hereinafter “Defendant Nhin”)and Larken Associates, A Limited Partnership

(hereinafter “Defendant Larken”). Ibid.

2.          Plaintiff alleges that on or about December 24, 2017 she visited Jade Spa where Defendant

Nhin inappropriately touched while performing massage therapy and that this inappropriate

touching was done deliberately done in a sexual manner. Id. at ¶¶11-20.

3.          Specifically, Plaintiff alleges the following:
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 5 of 18




       12. On or about December 24, 2017, the Plaintiff, her daughter, and her niece visited
       Defendant Jade Spa, then operating under the name "Jade Hair and Nail Spa", located at
       1408 Hanover Ave., Allentown, Pennsylvania 18109, in Lehigh County.
       13. At the time, the Plaintiff sought massage therapy for neck and back pain.
       14. The massage therapist who offered to do the procedure was Defendant Nhin.
       15. The Plaintiff was led to a massage room, away from the public view of other customers.
       16. Nhin then began massaging the Plaintiff's neck, but then moved down to begin
       massaging her breasts.
       17. At the time, the Plaintiff believed that, although the touching was inappropriate, Nhin
       was a "professional", and so she believed that perhaps this was part of a legitimate massage
       therapy procedure.
       18. Nhin then touched the Plaintiff's nipples, at which point she began to become concerned
       that perhaps Nhin was deliberately touching her in a sexual manner.
       19. However, then Nhin moved away from the Plaintiff's breasts and nipples and moved
       down towards her pelvis.
       20. Nhin then moved lower and lower, until he had reached the top part of the Plaintiff's
       vagina, at which point she forcefully stopped him from touching her genitalia further.
       21. The Plaintiff, scared, frightened, and hoping for a quick end to this outrageous behavior,
       waited until Nhin had completed the massage, and then quickly exited the business.
       [Id. at ¶¶12-21]

4.     Plaintiff states in her Complaint that when she reported the incident to the Allentown Police

Department, an investigation was launched and that during a discussion with the prosecutor

assigned to the case she was advised that Defendant Nhin had been previously prosecuted for the

same kind of behavior. Id. at ¶¶25-32.

5.     Plaintiff states in her Complaint that in July 2016, Defendant Nhin was arrested and

charged with aggravated indecent assault without consent, indecent assault without consent and

attempted aggravated indecent assault, in connection with a similar incident to that involving

Plaintiff, involving an unknown victim on or about July 6, 2016 and as a result, Defendant Nhin

was sentenced to probation. Id. at ¶¶32-33.

6.     Plaintiff alleges damages as a result of the incident involving Defendant. Nhn. Id. at ¶34.

7.     Plaintiff’s Complaint contains the following Counts:

       I – Assault v. Defendant Nhin
       II – Battery v. Defendant. Nhin
       III – Intentional Infliction of Emotional Distress v. Defendant Nhin



                                                 4
          Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 6 of 18




          IV – Negligent Supervision and Hiring v. Defendant Jade Spa and Doe Defendants
          V – Negligence v. Defendant Jade Spa and Doe Defendants
          VI – Vicarious Liability v. Defendant Jade Spa and Doe Defendants
          VII – Sex Trade Liability 18 Pa.C.S.A. § 3051(a)(2)(i) – Profit From Sex Trade v.
          Defendant Jade Spa and Doe Defendants
          VIII – Sex Trade Liability 18 Pa.C.S.A. § 3051(a)(2)(i) – Profit From Sex Trade v.
          Defendant Larken
          [Ibid.]

8.        In her claim against Defendant Larken, Plaintiff alleges that Defendant Jade Spa rented

space from Larken associates and operated openly to the public from that space. Id. at ¶77.

9.        Factually, the allegations in paragraph 77 of the Complaint are inaccurate because the

landlord for the premises rented by Defendant Jade Spa was Hanover Avenue Partners, LLC and

not Defendant Larken. Defendant Larken is a management company and has no ownership interest

in the property, however this motion is not predicated on misidentification of the landlord, it is

predicated on the claim made against any entity that is now, or later alleged to be the landlord for

the rented space. In the event that Plaintiff later amends her Complaint to identify the correct

landlord, the arguments set forth in this motion apply equally to that entity. Furthermore, Moving

Defendant is aware that misidentification of a party in the pleading is not the basis for a F.R.C.P.

12(b)(6) motion and this information is for informational purposes for the Court. This information

was also supplied to Plaintiff’s counsel together with a copy of the appropriate lease when the

undersigned consulted with counsel pursuant to Judge Gallagher’s Policies and Procedures at B5.

10.       Plaintiff alleges that Defendant Larken “knew or should have known that Nhin had

previously been arrested for similar sexual crimes occurring on their premises in July of 2016”. Id.

at ¶78.

11.       Plaintiff alleges that Defendant Larken is liable under 18 Pa.C.S.A. 3051(a)(2)(i) “as they

have profited from acts suffered by the Plaintiff, and knowingly provided good or services to Nhin,

Jade Spa and the Doe Defendant, pursuant to 18 Pa.C.S.A. § 3051 (a)(2)(i).” Id. at ¶79.



                                                   5
         Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 7 of 18




12.      Plaintiff alleges that she “has suffered and continues to suffer damages by reason of Nhin’s

conduct, conducted as an agent and/or employee of Defendants Jade Spa and Doe Defendant, while

Jade Spa rented the property from Larken Assocaites”. Id. at ¶80.

13.      Plaintiff seeks “judgment against the Defendant Larken Associates, jointly and severally,

for damages sustained by the Plaintiff, in an amount sufficient to compensate her for the injuries

she has suffered, medical expenses, and all other amounts necessary to compensate her for

Defendant Nhin's tortious conduct, conducted while he acted as an agent or employee of Jade Spa

and Doe Defendants, and while Jade Spa rented from Larken Associates, including actual

damages, compensatory damages, punitive damages, costs including reasonable attorney's fees,

pre-judgment and post-judgment interest, and any and all other relief this Honorable Court deems

just and appropriate.” Id. at Claim for Relief, ¶h.

   IV.          LEGAL ARGUMENT

         A. Standard for Rule 12(b)(6) Motion to Dismiss

         In considering a motion to dismiss for failure to state a claim, the Court must “consider

only those facts alleged in the complaint and accept all of the allegations as true.” ALA, Inc. v.

CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994). However, the court is not required to assume that

facts not asserted in the complaint are true nor is it required to “accept legal conclusions either

alleged or inferred from the pleaded facts.” Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993);

see also City of Pittsburgh v. West Penn Power Co., 147 F.3d 256, 263 (3d Cir. 1998); Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

         A claim is legally insufficient, if, “even taking all the factual allegations as true and making

every favorable inference in favor of the pleader, no relief could be granted because the complaint

states a wrong for which there clearly is no legal remedy or because the plaintiff is without the




                                                    6
        Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 8 of 18




right or the power to assert that particular claim.” United States v. Union Corp., 194 F.R.D. 22,

2373 (E.D. Pa. 2000) (citing Port Auth. of N.Y. and N.J. v. Arcadian Corp., 189 F.3d 305, 312 (3d

Cir. 1999)). The United States Supreme Court clarified that Federal Rule of Civil Procedure 8

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 129 S.Ct. 1937, 1949 (2009). A complaint is NOT sufficient “if it contends ‘naked

assertion[s]’ devoid of ‘further factual enhancement.” Id. (quoting Bell Atlantic Corp., Inc. v.

Twombly, 550 U.S. 544, 557 (2007)). Where a complaint does not provide enough factual support

to show that its claims are “plausible”, a court should grant a motion to dismiss. Iqbal, 129 S.Ct.

at 1950.

       In determining whether dismissal of the complaint is appropriate, courts use a two-part

analysis. First, courts separate the factual and legal elements of the claim and accept all of the

complaint’s well-pleaded facts as true. Fowler v. UPMC Shadyside, 578 F.3d 203, 201-11 (3d Cir.

2009). Second, courts determine whether the facts alleged in the complaint are sufficient to show

that the plaintiffs have a “plausible claim for relief.” Id. at 211 (quoting Iqbal, 556 U.S. at 679)).

       Adhering to these standards, Plaintiff’s claims against Defendant Larken in Count Eight

must be dismissed as a matter of law.

       B. Plaintiff’s Claim Against Defendant Larken under 18 Pa.C.S.A. § 3051(a)(2)(i)
          Fails as a Matter of Law

           i.   Pennsylvania’s Human Trafficking Statute

       Under the Pennsylvania statute on Human Trafficking, the following provides for the basis

of the crime:

       (a) Offense defined.--A person commits a felony:
       (1) of the first degree if the person recruits, entices, solicits, advertises, harbors, transports,
       provides, obtains or maintains an individual if the person knows or recklessly disregards
       that the individual will be subject to sexual servitude;




                                                   7
Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 9 of 18




(2) of the first degree if the person knowingly benefits financially or receives anything of
value from any act that facilitates any activity described in paragraph (1);
(3) of the second degree if the person recruits, entices, solicits, advertises, harbors,
transports, provides, obtains or maintains an individual if the person knows or recklessly
disregards that the individual will be subject to labor servitude; or
(4) of the second degree if the person knowingly benefits financially or receives anything
of value from an act which facilitates any activity under paragraph (3).
[18 Pa.C.S.A. 3011]

The definitions set forth:

“Sex act.” Any touching or exposure of the sexual or other intimate parts of any individual
for the purpose of gratifying sexual desire of any individual.

                                              …

“Sexual servitude.” Any sex act or performance involving a sex act for which anything of
value is directly or indirectly given, promised to or received by any individual or which is
performed or provided by any individual and is induced or obtained from:
(1) A minor.
(2) Any other individual by any of the means set forth in section 3012(b).
[18 Pa.C.S.A. 3001]

Section 3012 of the Act provides:

(a) Offense defined.--A person commits a felony of the first degree if the person
knowingly, through any of the means described in subsection (b), subjects an individual to
labor servitude or sexual servitude, except where the conduct is permissible under Federal
or State law other than this chapter.
(b) Means of subjecting an individual to involuntary servitude.--A person may subject
an individual to involuntary servitude through any of the following means:
(1) Causing or threatening to cause serious harm to any individual.
(2) Physically restraining or threatening to physically restrain another individual.
(3) Kidnapping or attempting to kidnap any individual.
(4) Abusing or threatening to abuse the legal process.
(5) Taking or retaining the individual's personal property or real property as a means of
coercion.
(6) Engaging in unlawful conduct with respect to documents, as defined in section 3014
(relating to unlawful conduct regarding documents).
(7) Extortion.
(8) Fraud.
(9) Criminal coercion, as defined in section 2906 (relating to criminal coercion).
(10) Duress, through the use of or threat to use unlawful force against the person or another.
(11) Debt coercion.
(12) Facilitating or controlling the individual's access to a controlled substance.




                                          8
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 10 of 18




       (13) Using any scheme, plan or pattern intended to cause the individual to believe that, if
       the individual does not perform the labor, services, acts or performances, that individual or
       another individual will suffer serious harm or physical restraint.
       [18 Pa.C.S.A.3012]

       The Legislature also enacted a civil remedy for victims under the Human Trafficking Act:

       (a) General rule.--
       (1) An individual who is a victim of human trafficking may bring a civil action against any
       person that participated in the human trafficking of the individual in the court of common
       pleas of the county where the individual resides or where any of the alleged violations of
       this chapter occurred.
       (2) An individual who is a victim of the sex trade may bring a civil action in the court of
       common pleas of the county where the individual resides against a person that:
       (i) recruits, profits from or maintains the victim in any sex trade act;
       (ii) abuses or causes bodily harm to the victim in any sex trade act; and
       (iii) knowingly advertises or publishes advertisements for purposes of recruitment into sex
       trade activity.
       [18 Pa.C.S.A. 3051]

       The Legislature also created a safe harbor specifically within the statute:

       (b) Exception.--This section shall not be construed to create liability for any person who
       provides goods or services to the general public and to a person who would be liable under
       subsection (a)(2), absent a showing that the person:
       (1) knowingly markets or provides its goods or services to a person liable under subsection
       (a)(2);
       (2) knowingly receives a higher level of compensation from a person liable under
       subsection (a)(2); or
       (3) supervises or exercises control over a person liable under subsection (a)(2).
       [18 Pa.C.S.A. 3051]

          ii.   Plaintiff has not alleged facts that constitute human trafficking

       The Honorable Mark A. Kearney of this Court has recently evaluated civil claims for

trafficking under 18 Pa.C.S.A. 3051 in A.B. v. Marriott Int'l, Inc., No. CV 19-5770, 2020 WL

1939678 (E.D. Pa. Apr. 22, 2020) and examining that opinion is instructive when applying to the

facts alleged in this case. In that case, the Plaintiff brought an action against Defendant Marriott

under Federal and the Pennsylvania statutes providing civil remedies for sex trafficking. The facts

alleged by A.B. were that she was forced into commercial sex trafficking against her will and then




                                                 9
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 11 of 18




sold to a sex trafficker who forced her to perform sexual acts for money at Marriott’s Philadelphia

Airport Hotels. The specific facts of the alleged use of Marriott’s hotels for trafficking are as

follows:

        Between 2009 and 2011, her traffickers forced her into “in calls” at the three Marriott
        owned Philadelphia Airport hotels by as many as six men an evening. Each man entered
        and exited rooms at the three Philadelphia Airport hotels, and a “constant stream of male
        visitors” went to her room “straight from the main lobby and front doors so that the foot
        traffic was both voluminous and obvious.” Her traffickers frequently paid for rooms at all
        three hotels for at least a week at a time with a prepaid credit card and hotel staff were
        aware of A.B.’s presence there A.B.’s traffickers brought her to each hotel with little, if
        any, luggage and she did not have a phone, wallet, or any form of identification. The hotel
        rooms where she performed commercial sex acts “were littered with multiple broken
        objects, used condoms, and other sex paraphernalia left behind in the rooms.” The staff at
        each of the three hotels saw signs of her visible injury and were aware of frequent “loud
        altercations” as well as “constant” attacks on her by her trafficker loud enough for staff and
        hotel patrons to hear.

        Her trafficker continued to force her into commercial sex for five years. A.B. avers Marriott
        through hotel video surveillance and complaints regarding “suspicious activity” had actual
        or constructive notice of drug dealing, prostitution, “and/or general safety concerns at its
        hotels.” If Marriott paid attention to these activities at its hotels, including the “red flags”
        surrounding A.B.’s trafficking, she believes “it would have been impossible for them not
        to notice [her] victimization.”
        [Id. at 2]

        The Court went on to find that hospitality industry in general and Marriott’s executives,

directors and managers knew of the issue of sex trafficking in their hotels and had met to discuss

that issue, Ibid.

        The Court noted that:

        A.B. specifically pleads Marriott knew or should have known sex trafficking in their
        Philadelphia Airport hotels between 2009 and 2014, including the practices of “in calls”
        and “out calls” and failed to adopt and enforce anti-trafficking policies from the corporate
        level to the “property level,” failed to train staff on how to detect and respond to sex
        trafficking, failed to establish safe and secure reporting mechanisms at local hotels, and
        failed to take measures to prevent sex trafficking at its hotels to conceal sex trafficking
        occurring at its hotels. Despite its knowledge of sex trafficking in its hotels, Marriott did
        nothing to stop it, and, when Marriott eventually began to adopt policies to combat sex
        trafficking, “it did so in appearance only.”
        [Id. at 3]



                                                  10
        Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 12 of 18




        The facts as alleged by the Plaintiff in this case are, of course horrible and unconscionable

and this motion does not seek in any way to minimize or excuse the acts which are alleged to have

been committed by Defendant Nhin, if they occured. Unlike the A.B. case however, where the

allegations were specifically that A.B. was forced into sex trafficking against her will, the

allegations here are of a different nature.

        Plaintiff describes that she sought out massage therapy for her neck and while undergoing

what she believed would be just a massage, the Defendant Nhin touched her inappropriately on

her breasts and then attempted to touch her vagina, which she forcibly stopped. The massage

concluded and Plaintiff left the premises.

        The acts described by Plaintiff could give rise to indecent assault under 18 Pa.C.S.A.

3126(a)(1) or perhaps attempted aggravated indecent assault under 18 Pa.C.S.A. 3125(a)(1), but

they do not allege acts that constitute trafficking.

        Fundamental to the definition of the offense of human trafficking of a sexual nature under

the Human Trafficking Act is that the victim “will be subject to sexual servitude”. 18 Pa.C.S.A.

3001.

        Sexual servitude is defined, in part, as “[a]ny sex act or performance involving a sex act

for which anything of value is directly or indirectly given, promised to or received by any

individual”. Ibid. It is not disputed that the actions of Nhin, if true, fit the definition of a sex act

under the Act. What is not alleged, however is that the unwanted touching was performed for

value. Plaintiff did not state in her Complaint whether she paid for the massage in question, but

assuming arguendo that she did, she certainly did not pay for Nhin to perform a sex act on her.

Quite the contrary, she alleges she was sexually assaulted by Nhin while undergoing a neck




                                                  11
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 13 of 18




massage. On its face therefore, the actions alleged by Plaintiff do not fit within this definition of

sexual servitude.

       Sexual servitude is further defined as “[a]ny sex act or performance involving a sex act …

which is performed or provided by any individual and is induced or obtained from:

       (1) A minor.”
       [Ibid.]

       Plaintiff’s Complaint does not state her age, but nowhere in her pleading does she allege

she was a minor at the time of the alleged assault by Defendant Nhin.

       Sexual servitude is further defined as “[a]ny sex act or performance involving a sex act …

which is performed or provided by any individual and is induced or obtained from:

       (2) Any other individual by any of the means set forth in section 3012(b).”
       [Ibid.]

       Section 3012(b) of the act refers to subjecting a person to involuntary servitude in any of

thirteen different ways: Causing or threatening to cause serious harm to any individual; Physically

restraining or threatening to physically restrain another individual; Kidnapping or attempting to

kidnap any individual; Abusing or threatening to abuse the legal process; Taking or retaining the

individual's personal property or real property as a means of coercion; Engaging in unlawful

conduct with respect to documents, as defined in section 3014 (relating to unlawful conduct

regarding documents).; Extortion; Fraud; Criminal coercion, as defined in section 2906 (relating

to criminal coercion); Duress, through the use of or threat to use unlawful force against the person

or another; Debt coercion; Facilitating or controlling the individual's access to a controlled

substance; or using any scheme, plan or pattern intended to cause the individual to believe that, if

the individual does not perform the labor, services, acts or performances, that individual or another

individual will suffer serious harm or physical restraint. 18 Pa.C.S.A. 3012(b).




                                                 12
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 14 of 18




       None of the actions alleged by Plaintiff against Defendant Nhin fall within the statutory

definitions of involuntary servitude.

       As undoubtedly horrible as the alleged actions of Defendant, Nhin were, none of the actions

pled by the Plaintiff amount to any actual Human Trafficking as defined under the statute pursuant

to which Plaintiff seeks recourse in this suit against Defendant Larken. Absent Human Trafficking,

a claim under 18 Pa.C.S.A. 3051 is not sustainable against Moving Defendant and must be

dismissed.

         iii.   The allegations against Larken fall within the Safe Harbor provision of the
                Human Trafficking Act

       The Plaintiff alleges that Defendant Larken profited from the goods and services it

provided to Defendant Nhin, Defendant Jade Spa or the Doe Defendants. Therefore in examining

the civil remedy under Section 3051 Plaintiff is relying on section (a)(2)(i) against a person that:

recruits, profits from or maintains the victim in any sex trade act.

       The Legislature enacted the safe harbor provision of Section 3051 so that the civil remedy

would not be available to a victim against “any person who provides goods or services to the

general public and to a person who would be liable under subsection (a)(2)”. 18 Pa.C.S.A. 3051(b).

       The exceptions to this safe harbor are where the person: “(i)knowingly markets or provides

its goods or services to a person liable under subsection (a)(2); (ii) knowingly receives a higher

level of compensation from a person liable under subsection (a)(2); or (iii) supervises or exercises

control over a person liable under subsection (a)(2).” Ibid.

       There is no allegation in the Complaint that Larken received any higher compensation or

supervised or exercised any control over anyone who committed trafficking and Plaintiff

specifically pleads that she is moving for relief under Section 3051(a)(2)(i).




                                                 13
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 15 of 18




       The inquiry therefore is whether Plaintiff has sufficiently pled that Defendant Larken

knowingly markets or provided its goods to a human trafficker. On its face therefore, constructive

knowledge is not sufficient to remove a person from the safe harbor provisions of the statute.

Actual knowledge is required.

       The only reference to knowledge in G.B.’s pleadings is the allegation by Plaintiff that

Defendant Larken “knew or should have known that Nhin had previously been arrested for similar

sexual crimes occurring on their premises in July of 2016”. Plaintiff’s Complaint at ¶78.

       Again, it is instructive to look at Judge Kearney’s opinion in A.B. as he examined this exact

issue. In that case the Plaintiff alleged that Marriott knowingly marketed or provided goods to the

Plaintiff’s sex trafficker and her pleading set forth the following factual allegations:

       In paragraph 54, A.B. alleges: “Defendant Marriott knew, as of at least early 2006, that
       human trafficking was occurring in its hotels and across its brand. Because of this,
       Defendant Marriott amended its Human Rights Policy as early as 2006 to require annual
       review of its policy. To date the policy merely states ‘Marriott supports the elimination of
       all forms of forced, bonded or compulsory labor and provides associate training on human
       trafficking awareness and prevention.’ ”
       In paragraph 127, A.B. alleges: “Marriott’s acts, omissions, and commissions, outlined
       above, constitute a violation of [section 3051]. Specifically, Marriott had a statutory
       obligation not to benefit financially from a venture it knew was engaged in the sex trade.
       At all relevant times, Marriott breached this duty by knowingly participating in, and
       facilitating, the harboring and provision of A.B. for purposes of commercial sex induced
       by force, fraud, or coercion, by its acts, omissions, and commissions.”
       [A.B. supra, at 22]

   The Court examined those allegations and determined that they did not “contain sufficient facts

to allow us to draw a reasonable inference Marriott ‘knowingly market[ed] or provide[d] its goods

or services’ to A.B.’s trafficker.” Id. at 23. What the paragraphs did allege was “constructive

knowledge”, which was not sufficient under the act and the Court dismissed the claims under the

Act on that basis. Ibid.




                                                 14
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 16 of 18




       In this case, the scienter is even more attenuated than the facts alleged by A.B. against

Marriott. The only allegation of knowledge is the allegation that Defendant Nhin was previously

arrested for aggravated indecent assault without consent, indecent assault without consent and

attempted aggravated indecent assault that allegedly took place at the premises and he was placed

on probation. Plaintiff does not allege any facts that support a conclusion that Defendant Larken

had any actual knowledge of the prior arrest, guilty plea or sentencing, nor of the alleged actions

taken by Nhin. All that she has alleged is that it ‘knew or should have known’. Plaintiff has

essentially pled a tort standard. That is not enough under the Act. Actual knowledge must be

asserted with some scintilla of factual allegation supporting it and that is absent in the Complaint,

so the claim must fail.

          iv.   Plaintiff does not allege that Larken participated in human trafficking

       The provisions of Section 3051 (a)(1) provide a civil remedy for a victim of human

trafficking “against any person that participated in the human trafficking”. As set forth above, it is

disputed that Plaintiff was subjected to human trafficking, as the facts alleged in her complaint

constitute a sexual or indecent assault, but not trafficking under the Act. Furthermore, Plaintiff has

not specifically alleged that Larken participated in human trafficking, Nevertheless, applying the

same analysis undertaken by Judge Kearney in A.B. it is instructive to look at the statute when read

at its most expansive interpretation to determine if the allegation in the Complaint could be read

to allege that Defendant Larken participated in trafficking. Applying a strict reading of the statute

makes clear that in order to participate, an actor must have done so knowingly. The Court first

examined 18 Pa.C.S.A. 3011 which imposes criminal liability if the person:

       (1) “recruits, entices, solicits, advertises, harbors, transports, provides, obtains or maintains
       an individual if the person knows or recklessly disregards that the individual will be subject
       to sexual servitude;” or (2) “knowingly benefits financially or receives anything of value
       from any act that facilitates any activity described in paragraph (1).



                                                  15
        Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 17 of 18




        [A.B., supra, at 23]

        Then Judge Kearney examines section 3012 of the Act which “imposes criminal liability

upon a person who “‘knowingly ... subjects an individual to labor servitude or sexual servitude,

except where the conduct is permissible under Federal or State law other than this chapter.’” Ibid.

        He goes on to conclude that:

        [t]he Pennsylvania statute does not include ‘should have known’ language …
        Pennsylvania’s statute’s civil remedy specifically does not create liability for ‘any person
        who provides goods or services to the general public’ and cannot be civilly liable absent a
        showing of ‘knowingly markets or provides its goods or services’ to a trafficker.
        [Id. at 24]

        G.B. does not allege that Defendant Larken participated in trafficking and therefore does

not allege conduct on the part of Defendant Larken which falls within 18 Pa.C.S.A. 3012(a)(2).

   V.           CONCLUSION

        The only claim against Defendant Larken in Plaintiff’s Complaint are under 18 Pa.C.S.A.

30512(a)(2)(i), the civil remedy instituted under Pennsylvania’s Human Trafficking Act. As set

forth in detail above, a thorough and expansive reading of Plaintiff’s Complaint reveals that she

has not stated a claim upon which relief can be granted against Defendant Larken. She has not

alleged facts that support a claim that she was subjected to human trafficking. Instead she has

described what would constitute the basis for an indecent assault. Furthermore, the facts as set

forth in the pleading do not meet the exceptions of the safe harbor provision of 18 Pa.C.S.A.

3012(b). Finally, Plaintiff has not alleged facts that support a claim that Defendant Larken

participated in human trafficking under the Act.

        Examined in their entirety, the facts as alleged by Plaintiff, if true, do not state a claim for

civil liability for Defendant Larken under the Act and should be dismissed.

                Respectfully submitted,




                                                  16
       Case 5:19-cv-06093-JMG Document 12-1 Filed 06/04/20 Page 18 of 18




                                           By: s/Adrian K. Cousens
                                           Adrian K. Cousens, Esq.
                                           33 S. Seventh Street
                                           Allentown, PA 18105-4060
                                           acousens@grossmcginley.com
                                           Phone: 610-820-5450
                                           Attorneys for Defendant, Larken Associates,
                                           A Limited Partnership
Dated: June 4, 2020
01426463.DOCX




                                      17
